Citation Nr: 1701175	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to September 1972.  The Veteran died in July 2011.  The appellant filed claims as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul Pension Management Center.  During the course of the appeal, the claims file was transferred to the RO in Wichita, Kansas.

In September 2015, the appellant testified at a video conference hearing before the undersigned.  The record was held open for 90 days and, as of this date, the appellant has not submitted any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the August 2011 VA Form 21-22, July 2012 VA rating code sheet, June 2013 notice of disagreement, August 2013 Statement of the Case, July 2011 death certificate, and VA treatment records dated from January 2011 to August 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in July 2011.  The death certificate shows that his immediate cause of death was multiple myeloma, which is listed among the diseases associated with presumptive service connection due to exposure to certain herbicide agents under applicable regulations.

2.  At the time of the Veteran's death, he was service connected for herniated nucleus pulposus (hereinafter "lumbar spine disability") rated at 40 percent from December 1, 1991 to January 30, 2002 and at 60 percent thereafter; residuals of neurogenic bladder rated at 10 percent from December 14, 1979 to January 30, 2002 and at 40 percent thereafter; and was receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from January 31, 2002.

3.  The Veteran's claim for entitlement to a TDIU was received on January 31, 2002; within one year of that date his service-connected disabilities were shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment as of June 1, 2001.

4.  The Veteran would have been in receipt of TDIU for at least 10 years preceding his death but for clear and unmistakable error (CUE) in the September 2003 VA rating decision.

5.  The Veteran's multiple myeloma was not incurred in service nor related to any in-service occurrence, or to a service-connected disability, and the Veteran did not have either actual or presumed exposure to herbicide agents in service. 
6.  Symptoms of multiple myeloma were not chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.

7.  None of the Veteran's service-connected disabilities were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death, were etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103(a), 5110 (West 2014); 38 C.F.R. §§ 3.22, 3.340, 3.341, 3.400, 4.16 (2015).  

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC Benefits under 38 U.S.C.A. § 1318

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and, in part, was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a)(2)(i).  For purposes of this section, "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime. 38 C.F.R. § 3.22(b)(1). The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).  

In this case, the Veteran died in July 2011.  At the time of his death, he was service connected for lumbar spine disability rated at 40 percent from December 1, 1991 to January 30, 2002 and at 60 percent thereafter; and residuals of neurogenic bladder rated at 10 percent from December 14, 1979 to January 30, 2002 and at 40 percent thereafter.  He was also receiving a TDIU effective from January 31, 2002, a period of approximately 9 years and 6 months prior to his death.

A claim of entitlement to a TDIU is essentially a claim for an increased rating and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o). 

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For the period prior to January 31, 2002, the Veteran was service-connected for his back disability at 40 percent disabling, and his bladder disability at 10 percent disabling. This combined evaluation does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  Accordingly, the Board finds that it has the authority to award TDIU under 4.16(b), without referral to the Director of Compensation Service.

Accordingly, the Board notes that on January 31, 2002, the Veteran's claim for TDIU was obtained and associated with the record.  In December 2002, the Veteran's May 2002 Social Security Administration's (SSA) favorable award letter was obtained and associated with the record.  It was determined that the Veteran had been disabled and unable to work since June 1, 2001 (the date he completely stopped working) due to the severity of his impairments, to include his service-connected disabilities.  

After review of the pertinent evidence of record, the Board finds that within one year of the date of claim for entitlement to a TDIU in January 2002, the Veteran's service-connected disabilities were shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment as of June 1, 2001 under § 4.16(b), and the assignment of January 31, 2002, as the effective date was CUE.  As a result, an earlier effective date of June 1, 2001 is warranted for entitlement to TDIU; and the Veteran would have been in receipt of TDIU for at least 10 years preceding his death in July 2011 but for CUE in the September 2003 VA rating decision that assigned the January 2002 effective date.  Thus, pursuant to section 3.22, the durational requirements for a TDIU under 38 U.S.C.A. § 1318 have been met.

Service Connection for the Cause of the Veteran's Death

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2012, the appellant acknowledged receipt of notification from VA regarding what the evidence must show to establish the claim.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the appellant a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103(a).  There is no evidence that additional records have yet to be requested.  

The appellant was not afforded a VA medical opinion for her claim for service connection for the cause of the Veteran's death, but none is required.  As will be discussed below, the Board finds that the evidentiary record is silent with regard to any actual or presumed in-service occurrence, to include exposure to an herbicide in service.  The only evidence of a possible connection between the Veteran's death and his service are the appellant's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). Accordingly, the Board finds that referral for a VA medical opinion is not warranted. In sum, there is no evidence of any VA error in notifying or assisting her that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the September 2015 hearing, the Veterans Law Judge, the appellant, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the appellant the opportunity to discuss her claim for service connection for the cause of the Veteran's death.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  
Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors, to include multiple myeloma, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include multiple myeloma, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, at the September 2015 Board hearing, she reported being told by a couple of doctors that the Veteran's service-connected disabilities could have had an effect on his death but it would be hard to prove.  She explained that the Veteran was a strong farm boy and, over time, he gained a lot of weight, was unable to exercise, and a lot of things happened because of his injuries that had an influence on his health.  As of this date, the appellant nor her representative have asserted any other contentions regarding service connection for the cause of the Veteran's death.

The Veteran's death certificate shows that his immediate cause of death was multiple myeloma.

As noted above, at the time of the Veteran's death, service connection was established for a lumbar spine disability and residuals of neurogenic bladder.

Review of the Veteran's service treatment records are silent as to any complaints, treatment or diagnosis relevant to multiple myeloma.  Moreover, review of his service personnel records show no foreign service during his period of active duty from September 1970 to September 1972, as noted on his DD Form 214.  The appellant also affirmed at the September 2015 Board hearing that the Veteran did not have any service in Vietnam.  As such, the in-service element has not been met or presumed in this case to warrant service connection for multiple myeloma on a direct basis or on a presumptive basis based on herbicide exposure.  See 38 C.F.R. §§ 3.303, 3.309(e).

The evidence of record also demonstrates the Veteran did not sustain multiple myeloma in service, nor were symptoms of such condition chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  Review of the remaining service treatment records, to include the May 1972 separation examination report, does not indicate any incurrence or chronic symptoms of multiple myeloma.  Post-service treatment records document the onset of multiple myeloma many years after separation from service.

The Board finds the gap between separation from honorable active service in 1972 and initial findings of multiple myeloma in the post-service treatment records as probative evidence against the claim.  As such, the Board finds that the Veteran's symptoms of multiple myeloma were not continuous after separation from service or manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate any relationship between multiple myeloma and active service or to a service-connected disability.  Therefore, the Board finds that the criteria to establish service connection have not been met.  

With regard to the question of whether a service-connected disability was the principal or contributory cause of death, the evidence of record shows that none of the Veteran's service-connected disabilities (1) were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312.  In this case, as noted above, the Veteran's death certificate does not include a service-connected disability as one of the immediate or underlying causes of his death.  Moreover, the lay and medical evidence of record does not suggest that any service-connected disability contributed substantially or materially to cause his death.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is granted.

Service connection for the cause of the Veteran's death is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


